835 S.W.2d 65 (1992)
The CITY OF WICHITA FALLS, the Wichita Falls Independent School District, and the County of Wichita, Petitioners,
v.
ITT COMMERCIAL FINANCE CORPORATION, Respondent.
No. D-2234.
Supreme Court of Texas.
May 27, 1992.
Rehearing Overruled September 23, 1992.
Harold Lerew, Perdue, Brandon, Fielder, Collins & Mott, Gregory D. Humbach, City Atty., Wichita Falls, for petitioners.
Jay A. Cantrell, Fillmore & Purtle, Wichita Falls, for respondent.
PER CURIAM.
The three taxing units in this case, the City of Wichita Falls, the Wichita Falls Independent School District, and the County of Wichita, sued ITT Commercial Finance Corporation for collection of delinquent taxes and for conversion of property on which the taxing units claimed a tax lien. The court of appeals affirmed a summary judgment in favor of ITT and assessed all costs of appeal against the taxing units. 827 S.W.2d 6. We reverse the portion of the judgment of the court of appeals assessing costs.
Section 33.49 of the Texas Tax Code provides:
(a) Except as provided by Subsection
*66 (b)[1] of this section, a taxing unit is not liable in a suit to collect taxes for court costs, including any fees for service of process, and may not be required to post security for the costs. Id. at § 33.49 (Vernon 1982) (footnote added).
With certain exceptions not relevant here, taxing units are exempt from court costs in suits to collect delinquent taxes. Id.; see also Leander Indep. Sch. Dist. v. Texas Conference Ass `n of Seventh-Day Adventists, 679 S.W.2d 487 (Tex.1984) (per curiam); Manges v. Freer Indep. Sch. Dist, 728 S.W.2d 842 (Tex.AppSan Antonio 1987, writ ref'd n.r.e.); Arnold v. Crockett Indep. Sch. Dist, 688 S.W.2d 884 (Tex.App.Tyler 1985, no writ). Therefore, a majority of the court grants petitioners' application for writ of error and without hearing oral argument, reverses the portion of the judgment of the court of appeals assessing costs against the taxing units. Tex.R.App.P. 170.
NOTES
[1]  Subsection (b) pertains to the cost of publisheing citations, notices of sale, or other notices. TEX. TAX CODE ANN. § 33.49(b0 (Vernon 1982).